Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
As agreed during the interview dated April 19, 2021, the gap of Nishimura can be broadly construed as an “opening,” but not an “aperture.” The applicant has amended independent claims 1 and 7 to change the limitation of an "opening" to an "aperture" on the side wall of the bogie, which the examiner indicated as allowable subject matter. 
Further, the applicant has amended independent claim 5 to include the allowable subject matter of “a horizontal portion extending inward in the car width direction from an upper end of the vertical portion.”
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-4, the prior art fails to teach a bogie frame side wall with an aperture and a measuring step of measuring a positional deviation between the plate spring and the bogie frame in the car longitudinal direction through the aperture. While Nishimura et al. (WO 2013/128784) teaches an opening, the examiner finds no obvious reason to modify the opening such that the opening becomes an aperture for which the measuring step takes place. Such a modification would require improper hindsight reasoning. 
Regarding independent claim 5, the prior art fails to teach “a horizontal portion extending inward in the car width direction from an upper end of the vertical portion”. While Dugge et al (US 5,238,333) teaches a measurement jig that may be interpreted as the measurement jig of the instant application, the examiner finds no obvious reason to modify the jig such that the its horizontal portion extends inward in the car width direction of the bogie side frame from an upper end of the vertical portion. Further, it wouldn’t be obvious to flip the measurement jig vertically to satisfy the limitation because the bogie side frame of Nishimura et al. (WO 2013/128784) has an opening that is only capable 

    PNG
    media_image1.png
    449
    1159
    media_image1.png
    Greyscale

Regarding claim 7 and its dependent claims 8-10, the prior art fails to teach a bogie frame side wall with an aperture through which a side surface of the plate spring is exposed. While Nishimura et al. (WO 2013/128784) teaches an opening, the examiner finds no obvious reason to modify the opening such that the opening becomes an aperture. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617